Connecticut Water Service, Inc. 2011 Annual Meeting of Shareholders May 12, 2011 Forward Looking Statements Except for the historical statements and discussions, some statements contained in this report constitute “forward looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward looking statements are based on current expectations and rely on a number of assumptions concerning future events, and are subject to a number of uncertainties and other factors, many of which are outside our control, that could cause actual results to differ materially from such statements. 2010 Recap 2010 - $66.4M 2009 - $59.4M Revenue 2010 - $239.7M 2009 - $201.0M Rate Base Net Income 2009 - $10.1M 2010 - $9.8M 2010 Performance Water Utility Peer Group 2008-2010 Water Utility Peer Group 2006-2010 Regulatory Results •July 2010 Decision –Received $8.0 million –100% of Capital Investment Allowed –No Stay-out Provision •WICA Surcharge –1.69% Additional Increase in January 2011 –Next Filing - Fall 2011 Capital Expenditures * 2011 Projected Financial Priorities •Growth –Acquisitions –Capital Investment –Unregulated - Leverage Strength •Manage Costs •Capital Remains Available 1st Quarter EPS 2011 vs 2010 EPS Connecticut Water Service, Inc. 2011 Annual Meeting of Shareholders May 12, 2011 Water Touches Everything We Care About… Water Touches Everything We Care About… Water Touches Everything We Care About… Water Touches Everything We Care About… •Honesty •Trust •Respect •Service •Teamwork •Positive Attitude •Communication •Accountability •Organized in 1956 •55 Towns •Serving 300,000 people –90% Residential •199 Employees Your Company… Our Strategy… •High Quality Water •Reliable •Efficient •Responsive & Courteous Service Customer Strategy •EPA Partnership Award •H2O Assistance Program •> 90% Customer Satisfaction –World Class ! - 5 years •Public Officials @ 92.9% Customer Service New Web site www.ctwater.com Social Media Facebook, Twitter, YouTube •Corporate Responsibility Committee •Open Space Land Strategy •Forest Management Plans •Water Supply Planning –Forecast & Plan supply for next 50 years •Hybrid vehicles, videoconferencing, energy efficiency Environmental Stewardship •Water for People •United Way •Special Olympics •SARAH •The Kate (Old Saybrook) •Infrastructure Investment and Recovery •Acquisitions •Service Offerings Growth Strategy Water Main Replacement •1500 miles of pipe •Infrastructure Investment –5% annual cap –7.5% maximum adjustment •$13 - 15 million in Capital Expenditure •Current surcharge - 1.69% •Water & Waste Water –Connecticut –New England –Atlantic Coast States •Fair Regulation •61 Acquisitions in 21 years •Hawk’s Nest - Old Lyme –Agreement reached (pending DPUC approval) •Green Springs Water Co. - Madison –Completed March 2011 •80 client contracts –O&M –Compliance Reporting •University of Connecticut Linebacker® Plans Service Line Protection Sewer/Septic Lines Home Plumbing •Employer of choice •Our Culture…Values based •Employee Satisfaction –Exec Comp Metric •“Satisfied Employees Satisfy Customers” Employee Strategy Shareholder Strategy •Strong Dividend Yield •High Earnings Quality •Strong Balance Sheet Performance •Total Shareholder Return –Ranked #1 - 2008 - 2010 –Ranked #2 - 2006 - 2010 •Dividends –Yield 3.7% –Paid since 1956 –Increased 41 years Analysts Remarks… •“Boasting a stable business model, steadily growing dividends, and low stock price volatility, Connecticut Water is a compelling story for investors…” (Janney, April 2011). •Rate relief and operating discipline drive significantly improved EPS in 1Q11. (Baird, May 2011). •CTWS posted FQ1 quarter earnings solidly above B&S and consensus estimates…we note CTWS strong management team and 3.7% dividend yield.(Boenning, May 2011). Thank you for your support Your Questions & Feedback…
